Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application 16/485,174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections, as set forth in the Office action mailed on December 24, 2020, have been withdrawn.

Response to Amendments
The amendment made to claim 1, the cancelation of claims 2-6 and the withdrawal of claims 16-22, as filed on March 24, 2021, are acknowledged.
The amendment made to claim 1 has overcome the previous rejection to the claim and its dependent claims under 35 U.S.C. 112, as set forth in the Office action mailed on December 24, 2020.
The amendments made to claim 1 have overcome the previous prior art rejections to the claim and its dependent claims as set forth in the Office action mailed on December 24, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 16-22 directed to an invention non-elected without traverse (see Applicant’s reply filed on December 6, 2020).  Accordingly, claims 16-22 have been cancelled.

Reasons for Allowance
Claims 1 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on December 24, 2020, see Applicant's arguments filed on March 24, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprises: applying a primer which is uncured and made of polymer resin onto the substrate material to lower surface roughness of the substrate material, thereby the primer being in close contact with the substrate material; curing the primer which fills uneven surface of the substrate material by pressure and heat applied by a hot-press device; and forming the seed layer on the primer, in the context of the instant claim.  
Regarding claims 7-15, they are dependent from claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1713